In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00201-CR



          SERGIO FONZA-CAREY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 43866-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          O R D E R

        Sergio Fonza-Carey appeals from his conviction of possession of a firearm by a felon. The

clerk’s record in this matter was filed December 2, 2015, and the reporter’s record was filed March

9, 2016, making Fonza-Carey’s appellate brief originally due April 8. That deadline was extended

twice by this Court, resulting in the most recent due date of May 13, 2016. Fonza-Carey’s appellate

counsel, Clement Dunn, has now filed a third motion seeking an additional extension of the

briefing deadline.

        We have reviewed counsel’s third motion to extend time as well as the appellate record in

this case, and we find no compelling information to convince us that a third extension of the filing

deadline is warranted. Consequently, counsel’s third motion to extend time to file Fonza-Carey’s

appellate brief is overruled.

        We order counsel to file Fonza-Carey’s appellate brief with this Court on or before May 27,

2016.

        IT IS SO ORDERED.

                                                     BY THE COURT

Date: May 17, 2016




                                                 2